DETAILED ACTION
	Claims 1 – 22 have been presented for examination.
	Claims 1 – 22 are rejected.
	The office action is in response to submission of the application on 04-SEPT-2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/NL2017/050137, filed on 07-MARCH-2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
in Figure 2 for missing elements not labeled within the empty boxes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specifications are missing heading for each section in accordance of MPEP 608.01 (a) Arrangement of Application.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/04/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Claims 1 – 22 are a method which are directed to collecting information. The claims do not include additional information elements sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 

Claims 1, 18 and 22 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

identifying the remote infrastructure network in the collected physical data;
In [p. 2, lines 19 – 20] of the specification in the application document, method is described as a process for identifying the remote infrastructure network in the collected physical data. 
[p. 2, lines 19 – 20] “identifying the remote infrastructure network in the collected physical data;”
The claim is a method described as a process for identifying the remote infrastructure network in the collected physical data and is reciting to perform a mathematical calculation.

	building a parametrized model of the remote infrastructure network based on the physical data and on operational data, the parametrized model including a spatially referenced model of the remote infrastructure network;
In [p. 2, lines 20 – 23] of the specification in the application document, method is described as a process for building a parametrized model of the remote infrastructure network based on the physical data and on operational data, the parametrized model including a spatially referenced model of the remote infrastructure network. 
[p. 2, lines 20 – 23] “building a parametrized model of the remote infrastructure network based on the physical data and on operational data, the parametrized model including a spatially referenced model of the remote infrastructure network;”
mathematical calculation.
	Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the beginning of the claim recites “monitoring remote infrastructure networks” is amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or also collecting and storing which are both generic components that does not utilize practical application. Therefore, no meaningful limits are imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
collecting spatially referenced data as physical data of an area containing a remote infrastructure network;
storing the parametrized model; and
updating the parametrized model by assigning updated physical data and/or operational data associated with the remote infrastructure network to at least one parameter of the parametrized model

The claim further narrows in the variable to collecting spatially reference data, storing the parametrized model and updating the parameterized model. MPEP 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites one addition element – updating the parametrized model by assigning updated physical data and/or operational data associated with the remote infrastructure network to at least one parameter of the parametrized model. The parameterized model in both steps are updating and is considered additional elements that do not add any meaningful improvements, such that the claimed elements that are interpreted are producing results but have no meaningful ways that are listed. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 2 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 2 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
transmitting data of the parametrized model to a visualization station for providing a graphical representation of the parametrized model

The claim further narrows in the variable to transmitting data of the parametrized model. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 3 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 3 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the operational data include process parameters and/or environmental parameters

The claim further narrows in the variable to the operational data include process parameters and/or environmental parameters. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 4 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 4 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the updated physical data and/or operational data include a measured parameter and/or a simulated parameter

the updated physical data and/or operational data include a measured parameter and/or a simulated parameter. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 5 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 5 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the operational data includes user specific data from the remote infrastructure network

The claim further narrows in the variable to the operational data includes user specific data from the remote infrastructure network. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 6 adds further to the mathematical method of claim 1, from which it depends.
mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 6 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein an event signal is generated when a parameter of the parametrized model exceeds a predetermined value

The claim further narrows in the variable to an event signal is generated when a parameter of the parametrized model exceeds a predetermined value. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 7 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 7 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein a simulation signal is generated when the parametrized model is updated by assigning a simulated parameter to at least one parameter of the parametrized model

The claim further narrows in the variable to a simulation signal is generated when the parametrized model is updated by assigning a simulated parameter to at least one parameter of the parametrized model. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity. 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 8 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 8 depends, there are no meaningful limits imposed on practicing the abstract idea.


wherein the updated physical data and/or operational data are assigned using a transfer function, the transfer function serving as a feedback loop modifying at least one parameter of the parametrized model

The claim further narrows in the variable to the updated physical data and/or operational data are assigned using a transfer function, the transfer function serving as a feedback loop modifying at least one parameter of the parametrized model. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites one addition element – updated physical data and/or operational data are assigned using a transfer function, the transfer function serving as a feedback loop modifying at least one parameter of the parametrized model. The transfer function in both steps are updated and is considered additional elements that do not add any meaningful improvements, such that the claimed elements that are interpreted are producing results but have no meaningful ways that are listed. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
ineligible.

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 9 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 9 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the spatially referenced data includes geographic data

The claim further narrows in the variable to the spatially referenced data includes geographic data. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 10 adds further to the mathematical method of claim 9, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 9 which claim 10 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the geographic data is three-dimensional and/or wherein the spatially referenced model of the remote infrastructure network is a three-dimensional model

The claim further narrows in the variable to the geographic data is three-dimensional and/or wherein the spatially referenced model of the remote infrastructure network is a three-dimensional model. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 11 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 11 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 11 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the parametrized model is remotely accessible

The claim further narrows in the variable to the parametrized model is remotely accessible. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 12 adds further to the mathematical method of claim 1, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation:
determining a likelihood of the presence of the remote infrastructure network in the collected physical data

[p. 11, lines 12 – 14] “The identification step can be performed including determining a likelihood of the presence of the remote infrastructure network in the collected physical data.”
The claim is a method described as a process for determining a likelihood of the presence of the remote infrastructure network in the collected physical data and is reciting to perform a mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 12 depends, recites “method” in apparatus and the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 13 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 13 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 1 which claim 13 depends, there are meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the operational data includes environmental data, the environmental data are measured using a sensor located stationary or temporarily near the remote infrastructure network

The claim further narrows in the variable to the operational data includes environmental data, the environmental data are measured using a sensor located stationary or temporarily near the remote infrastructure network. MPEP §2106.05(g) 
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the additional element “sensor” is provided and therefore the claim does have meaningful limits for improvement.
The claim is eligible.

Claim 14 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 14 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 14 depends, there are no meaningful limits imposed on practicing the abstract idea.


wherein the operational data includes environmental data, the environmental data include a measurement value of a temperature, a pressure, a flow and/or a vibration

The claim further narrows in the variable to the operational data includes environmental data, the environmental data include a measurement value of a temperature, a pressure, a flow and/or a vibration. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 15 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 15 adds further to the mathematical method of claim 1, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation:
comparing the updated physical data and/or operational data with a database of data
In [p. 10 and 11, lines 30 and 1] of the specification in the application document, method is described as a process for comparing the updated physical data and/or operational data with a database of data. 
[p. 10 and 11, lines 30 and 1] “include a step of comparing the updated physical data and/or operational data with a database of data such as measured parameters.”
The claim is a method described as a process for comparing the updated physical data and/or operational data with a database of data and is reciting to perform a mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 15 depends, there are no meaningful limits imposed on practicing the abstract idea.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
ineligible.

Claim 16 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 16 adds further to the mathematical method of claim 1, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation:
calculating future behavior of the remote infrastructure network, based on the parametrized model
In [p. 8, lines 17 – 20] of the specification in the application document, method is described as a process for calculating future behavior of the remote infrastructure network, based on the parametrized model. 
[p. 8, lines 17 – 20] “In the shown embodiment, future behavior 22 of the asset can be derived or calculated from the simulated behavior parameter of set 14, based on the parametrized model 12.”
The claim is a method described as a process for calculating future behavior of the remote infrastructure network, based on the parametrized model and is reciting to perform a mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 16 depends, there are no meaningful limits imposed on practicing the abstract idea.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 17 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 17 adds further to the mathematical method of claim 1, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 1 which claim 17 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the operational data includes environmental data, the environmental data corresponds to data measured in the area where the remote infrastructure network is located
The claim further narrows in the variable to the operational data includes environmental data, the environmental data corresponds to data measured in the area where the remote infrastructure network is located. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 19 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 19 adds further to the mathematical method of claim 18, from which it depends.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 18 which claim 19 depends, there are no meaningful limits imposed on practicing the abstract idea.

The claim recites the additional elements of mere data gathering, specifically:
wherein the server is cloud-based

The claim further narrows in the variable to the server is cloud-based. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 20 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

a sensor for measuring physical data to be assigned to at least one parameter of the parametrized model
In [p. 16, lines 23 – 24] of the specification in the application document, method is described as a process for a sensor for measuring physical data to be assigned to at least one parameter of the parametrized model. 
[p. 16, lines 23 – 24] “The monitoring system may include a sensor for measuring physical data to be assigned to at least one parameter of the parametrized model.”
The claim is a method described as a process for a sensor for measuring physical data to be assigned to at least one parameter of the parametrized model and is reciting to perform a mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, much like claim 18 which claim 20 depends, there are meaningful limits that are imposed on practicing the abstract idea.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the additional element “sensor” is provided and therefore the claim does have meaningful limits for improvement.
The claim is eligible.

Claim 21 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 21 adds further to the mathematical method of claim 18, from which it depends, however, does add additional limitations to the mathematical method in prose. Specifically the limitation:
an actuator setting a parameter of the remote infrastructure network
In [p. 16, lines 26 – 29] of the specification in the application document, method is described as a process for an actuator setting a parameter of the remote infrastructure network. 
[p. 16, lines 26 – 29] “the system may comprise an actuator setting a parameter of the remote infrastructure network, such as a value controlling a current in a pipeline or another movable element in or on said network for interacting with a process in said remote infrastructure network.”
The claim is a method described as a process for an actuator setting a parameter of the remote infrastructure network and is reciting to perform a mathematical calculation.
mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, much like claim 18 which claim 21 depends, there are no meaningful limits imposed on practicing the abstract idea.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional element are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6, 18, and 21 – 22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over 
	Bhattacharjya et al., United States Publication 2014/0200827 A1 (hereinafter ‘Bhattacharjya’).

Referring to Claims 1, 18 and 22, taking claim 1 as exemplary:
Claim 1: Bhattacharjya teaches “A method for monitoring remote infrastructure networks, the method comprising the steps of:” ([0004] “According to one embodiment of the present invention, a method for predictive modeling is provided.”)
Claim 18: Bhattacharjya teaches “A system for monitoring remote infrastructure networks, comprising a server with at least one processor and at least one non-transitory memory, the at least one non-transitory memory storing instructions which when executed by the at least one processor causes the server to:” ([0006] “According to a further embodiment of the present invention, a computer program product for providing predictive modeling is provided. The computer program product includes a storage medium embodied with machine-readable program instructions, which when executed by a computer causes the computer to implement a method.”)
Claim 22: Bhattacharjya teaches “A non-transitory computer readable medium storing instructions which when executed by at least one processor causes the at least one processor to:” ([0006] “The computer program product includes a storage medium embodied with machine-readable program instructions, which when executed by a computer causes the computer to implement a method.”)

Bhattacharjya teaches “collecting spatially referenced data as physical data of an area containing a remote infrastructure network;” ([0004] “The method includes logically dividing a railroad according to spatial and temporal dimensions with respect to historical data collected for the railroad network.”)
Bhattacharjya teaches “identifying the remote infrastructure network in the collected physical data;” ([0004] “The spatial dimensions including line segments of specified length and the temporal dimensions including inspection run data for inspections performed for each of the line segments over a specified period of time.”)
Bhattacharjya teaches “building a parametrized model of the remote infrastructure network based on the physical data and on operational data, the parametrized model including a spatially referenced model of the remote infrastructure network;” ([0004] “The method also includes creating, via a computer processor, a track deterioration model from the historical data, current track conditions, and traffic data; identifying geo-defects occurring at each inspection run from the track deterioration model; and calculating, via the computer processor, a track deterioration condition from the track deterioration model by analyzing quantified changes in the geo-defects measured at each inspection run.”) 
Bhattacharjya teaches “storing the parametrized model; and” ([0005] “The system includes a computer processing system communicatively coupled to a storage device storing historical data collected for a railroad network…”)
Bhattacharjya teaches “updating the parametrized model by assigning updated physical data and/or operational data associated with the remote infrastructure network to at least one parameter of the parametrized model.” ([0047] “In addition, as new data is received, the models can be updated to reflect any changes discovered. A user interface of the logic 212 may be used to present organized history data, as well as other information… As new data is received from the data sources 204, it can be applied to the models and may be used to update the models in order to ascertain future repair needs or critical issues that require immediate attention.”)
	As per the non-exemplary claims 18 and 22, these claims have similar limitations as claim 1 and are rejected based on the reasons given above. 

Regarding Claim 2: The method according to claim 1, Bhattacharjya teaches “further comprising transmitting data of the parametrized model to a visualization station for providing a graphical representation of the parametrized model.” ([0018] “Track structural defects are generated from the structural conditions of the track, which include the condition of the rail, sleeper, fastening systems, subgrade and drainage systems. On the other hand, track geometry defects (also referred to herein as geo-defects) indicate severe ill-conditioned geometry parameters such as profile, alignment, gauge, cant and twist, as shown in FIG. 1.”)

Regarding Claim 3: The method according to claim 1, Bhattacharjya teaches “wherein the operational data include process parameters and/or environmental parameters.” ([0040] “The data source 204 may include detectors, such as probes, sensors, and other instrumentation that are configured to measure qualitative aspects of the assets of surrounding conditions, such as temperature, weight or load, strain, dimensions (e.g., indications of wear), sound, and images, to name a few.”)

Regarding Claim 4: The method according to claim 1, Bhattacharjya teaches “wherein the updated physical data and/or operational data include a measured parameter and/or a simulated parameter.” ([0040] “In addition to the qualitative aspects, the data sources 104 may capture time, physical location, object location, and other information regarding the subject of measurement, as well be described herein. In this regard, the data sources 104 reflect multi-dimensional detection devices, as they are configured to collect a wide variety of different types of information.”)

Regarding Claim 5: The method according to claim 1, Bhattacharjya teaches “wherein the operational data includes user specific data from the remote infrastructure network.” ([0043] “In another embodiment, some of the data sources 204 may alternatively include other information sources, such as cameras or portable communication devices… operated by users who are in direct observation of the asset or surrounding conditions who have observed an event that may have impact on safety.”)

Regarding Claim 6: The method according to claim 1, Bhattacharjya teaches “wherein an event signal is generated when a parameter of the parametrized model exceeds a predetermined value.” ([0047] “Models are generated from history data collected from the data sources 204. Patterns of data from the measurements and resulting repair work can be used in a predictive manner for estimating when repair work should be performed and which conditions indicate priority scheduling of repair work.”)

Regarding Claim 21: The monitoring system according to claim 18, Bhattacharjya teaches “further comprising an actuator setting a parameter of the remote infrastructure network.” ([0104] “The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process…”) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 7 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over
	Bhattacharjya et al., United States Publication 2014/0200827 A1 (hereinafter ‘Bhattacharjya’) in view of
	Rappaport et al., United States Publication 2004/0143428 A1 (hereinafter ‘Rappaport’).

	Referring to Claim 7: The method according to claim 1… 

	Bhattacharjya does not appear to explicitly disclose
	wherein a simulation signal is generated when the parametrized model is updated by assigning a simulated parameter to at least one parameter of the parametrized model

	However, Rappaport teaches “wherein a simulation signal is generated when the parametrized model is updated by assigning a simulated parameter to at least one parameter of the parametrized model.” ([0064] “the present invention can simulate a network by reconfiguring a particular transceiver to have a different set of channels allocated to it, or it can replace a transceiver with one from a different manufacturer…”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been to simulate a network by reconfiguring a particular transceiver as disclosed by Rappaport ¶[0064] “Once all possible configurations have been analyzed, through iterative methods or genetic algorithms or some other method, the desired operating criteria are achieved, or the user decides to terminate the search, the equipment configurations that provide the most desirable network performance is displayed by the invention, and may also be stored for documentation purposes.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 7. 

Regarding Claim 8: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	wherein the updated physical data and/or operational data are assigned using a transfer function, the transfer function serving as a feedback loop modifying at least one parameter of the parametrized model

	However, Rappaport teaches “wherein the updated physical data and/or operational data are assigned using a transfer function, the transfer function serving as ([0126] “The set of selected alternative equipment’s and/or alternate equipment configurations and parameter settings and/or alternative equipment positions is iterated across specific discrete values… during the automated processing loop 106-112 in order to determine what combination of equipment types and/or configurations or locations or orientations produce the most desirable overall network.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been select an alternative equipment configuration to determine what combination of the overall network performance as disclosed by Rappaport ¶[0125] “the user may choose to skip the step of selecting equipment positions and instead choose to only iterate equipment types and configurations.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 8. 

Regarding Claim 9: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	wherein the spatially referenced data includes geographic data

	However, Rappaport teaches “wherein the spatially referenced data includes geographic data.” ([0094] “The communications network is site-specifically modeled within the invention by manual or automatic means, whereby the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual true physical placements within the actual physical environment.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial  and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been providing a site-specific model of the network as disclosed by Rappaport ¶[0094] “This provides a site-specific model of a network of interconnected components within the database model.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 9. 

Regarding Claim 10: The method according to claim 9…

Bhattacharjya does not appear to explicitly disclose
	wherein the geographic data is three-dimensional and/or wherein the spatially referenced model of the remote infrastructure network is a three-dimensional model

	However, Rappaport teaches “wherein the geographic data is three-dimensional and/or wherein the spatially referenced model of the remote infrastructure network is a three-dimensional model.” ([0122] “Referring to Fig. 7, the invention overlays the 2-D or 3-D modeled environment with a regularly spaced grid of points 701. These points 701 are evenly spaced in either a 2-D plane or 3-D matrix at intervals specified by the user. The points may then be used in the iterative loop as possible locations to position equipment within the modeled environment.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or as disclosed by Rappaport.
The suggestion/motivation for doing so would have been providing automatic determination of desirable equipment positions as disclosed by Rappaport ¶[0122] “The invention provides the means for the identification of a finite number of desirable equipment positions within the 2-D or 3-D modeled environment for use in the iterative loop.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 10. 

Regarding Claim 11: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	wherein the parametrized model is remotely accessible

	However, Rappaport teaches “wherein the parametrized model is remotely accessible.” ([0097] “the CAD computer program will allow the components comprising the physical network to be remotely controlled.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been connections and interactions between the modeled components within the network and the actual components with physical network as disclosed by Rappaport ¶[0097] “A computer program product permits connection and interaction between the modeled components within the modeled network and the actual components that make up the actual physical network, so that ongoing, periodic, or sporadic communication may occur between hardware components and the CAD application.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for  to obtain the invention as specified in Claim 11. 

Regarding Claim 12: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	determining a likelihood of the presence of the remote infrastructure network in the collected physical data

	However, Rappaport teaches “determining a likelihood of the presence of the remote infrastructure network in the collected physical data.” ([0096] “the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance, iterating the hardware or modeled hardware to reach desired specified criteria for the network, as well as tracking cost and maintenance records.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been infrastructure information provides key interaction between the modeled components and the physical components as disclosed by Rappaport ¶[0096] “these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicted for use in the actual physical environment.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 12. 

Regarding Claim 13: The method according to claim 1…

Bhattacharjya does not appear to explicitly disclose
	wherein the operational data includes environmental data, the environmental data are measured using a sensor located stationary or temporarily near the remote infrastructure network

	However, Rappaport teaches “wherein the operational data includes environmental data, the environmental data are measured using a sensor located stationary or temporarily near the remote infrastructure network.” ([0058] “a system is provided for allowing communication network designer, technician, or wireless network user to dynamically model a wired or wireless system electronically in any environment. The method includes the selection and placement of models of various wireless or optical baseband communication system hardware components, such as… sensors… and allow user to visualize, in three-dimensions, the effects of their placement and movement on overall system performance throughout the modeled environment.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been to provide and support position location determination of mobile or portable wireless users as disclosed by Rappaport ¶[0057] “It is another object of the present invention to provide and support position location determination of mobile or portable wireless users, through measurement of signals by network equipment or by prediction of position location using site-specific propagation prediction models, in a fashion that allows the display of estimated position location of wireless users.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 13. 

Regarding Claim 14: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	wherein the operational data includes environmental data, the environmental data include a measurement value of a temperature, a pressure, a flow and/or a vibration

	However, Rappaport teaches “wherein the operational data includes environmental data, the environmental data include a measurement value of a temperature, a pressure, a flow and/or a vibration.” ([0104] “for one or more users, data throughput, outage statistics, failure rates, as well as sensory data such as temperature, pressure, flow rate, environmental conditions, power consumption and fluctuations, production levels, storage levels, cycle time, or other performance metrics or statistics known now or in the future.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or as disclosed by Rappaport.
The suggestion/motivation for doing so would have been enable the invention to be remotely accessible as disclosed by Rappaport ¶[0104] “using the infrastructure information records, this enables the invention to remotely access equipment for the purposes of remote monitoring, malfunction detection and/or alarm generation, or other forms of messaging known now or in the future.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 14. 

Regarding Claim 15: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	comparing the updated physical data and/or operational data with a database of data

	However, Rappaport teaches “comparing the updated physical data and/or operational data with a database of data.” ([0134] “The overall performance of the network is predicted once more 110, and the result is compared with the previous predicted performance result on the basis of the performance criteria selected by the user…”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been the overall network given the revised types and configurations of the transceiver as disclosed by Rappaport ¶[0134] “If the performance of the overall network given the revised types and/or configurations of the transceiver is better than the predicted performance for prior iterations, the type and configurations of all transceivers is stored 111.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to  and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 15. 

Regarding Claim 16: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	calculating future behavior of the remote infrastructure network, based on the parametrized model

	However, Rappaport teaches “calculating future behavior of the remote infrastructure network, based on the parametrized model.” ([0062] “In the present invention, the designer may use the invention to perform calculations to predict the performance of the communication network modeled within the environment. Performance is defined by any form of measureable criteria… and other commonly used communication network performance metrics, known now or in the future.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining . 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been the method provides a visual performance value within the model as disclosed by Rappaport ¶[0062] “The model presented additionally provides a means for visualizing the predicted performance values overlaid onto and/or embedded within the site-specific model of the environment. The present invention extends the prior art in this area by allowing a designer a quick, 3-D view of performance data overlaying the environment model.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 16. 

Regarding Claim 17: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	wherein the operational data includes environmental data, the environmental data corresponds to data measured in the area where the remote infrastructure network is located

	However, Rappaport teaches “wherein the operational data includes environmental data, the environmental data corresponds to data measured in the area where the remote infrastructure network is located.” ([0089] “The resulting three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any more of display, analysis, or archival record of a wireless communication system, computer network system, or may also be used for civil utilities planning and maintenance purposes to identify the location of components, as well as their costs and specifications and attributes.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been provided digital representation of information to form a 3-D model from a 2-D model as disclosed by Rappaport ¶[0089] “digital site-specific information regarding terrain elevation… as well as geometries… where the digital information may be in separate data formats or presentation, including two- or three- dimensional raster or vector imagery, and are combined into a single, three-dimensional digital model of the physical environment.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 17. 

Regarding Claim 19: The method according to claim 1…

Bhattacharjya does not appear to explicitly disclose
	wherein the server is cloud-based

	However, Rappaport teaches “wherein the server is cloud-based.” ([0150] “It should be clear that the invention may be implemented, viewed, displayed, or used using a remote client server application, an application service provider model, or on or over the World Wide Web or Internet.”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been provided digital representation of information to form a 3-D model from a 2-D model as disclosed by Rappaport ¶[0151] “The invention establishes a communication link within the physical component (e.g. the piece of equipment 1805) via some medium 1803. The relevant configuration information 1804, which receives the information and takes the appropriate steps necessary to adjust its settings accordingly.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 19. 

Regarding Claim 20: The method according to claim 1…

	Bhattacharjya does not appear to explicitly disclose
	a sensor for measuring physical data to be assigned to at least one parameter of the parametrized model

	However, Rappaport teaches “a sensor for measuring physical data to be assigned to at least one parameter of the parametrized model.” ([0127] “may be derived from models that use measurement data that has been collected by a measurement tool or sensor or made available through some other means. The invention allows the visualization and recording of simulated or predicted or measure performance of telecommunication systems that would be designed, or which have already been designed for, operation within an actual physical 3-D environment that is modeled using the techniques taught herein…”)

Bhattacharjya and Rappaport are analogous art because they are from the same field of endeavor, a method for logically dividing a network according to spatial and temporal dimensions with respect to historical data collected and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance. 
Before the effective filling date of the invention, it would have been obvious to a person ordinary skill in the art to have combined the using preventative maintenance is pre-planned and carried out to avoid future defects, whereas corrective maintenance repairs existing defects in the infrastructure as disclosed by Bhattacharjya by on-going operation of wireless and wired communication networks or systems and, more particularly, to a method for determining and maintaining the proper configuration of wireless or wired network hardware as disclosed by Rappaport.
The suggestion/motivation for doing so would have been visualization and recording of simulated or predicted performance of the system as disclosed by Rappaport ¶[0127] “furthermore supports the ability to compare predicted versus actual network or system performance, as well as the placement, display and storage or infrastructure equipment such as telecommunication system components and cables used to create a wireless or wired network.”
Therefore, it would have been obvious to combine Bhattacharjya with Rappaport for the benefits of a method for logically dividing a network according to  and for determining optimal or preferred configuration settings for wireless or wired network equipment in order to obtain a desirable level of network performance to obtain the invention as specified in Claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        



/ASMA J MALIK/           Examiner, Art Unit 2127